Citation Nr: 1505128	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  10-20 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for a lumbar spine disability.  

2.  Entitlement to a disability rating in excess of 10 percent for hypertension.  

3.  Entitlement to service connection for chronic fatigue syndrome, including as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Coyle, Counsel

INTRODUCTION

The Veteran served on active duty from May 2000 to May 2004, with subsequent active service in the Colorado National Guard. 

These matters are before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.   

In June 2014, the Board remanded the case for further development.  

In November 2014, the agency of original jurisdiction (AOJ) granted service connection for sleep apnea, which had previously been on appeal.  Consequently, the matter is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA hypertension examination in July 2014.  Instead of using contemporaneous blood pressure readings, the examiner relied upon readings taken in April 2014, January 2014, and December 2013 as "current" blood pressure readings.  As it appears that the examiner did not take the Veteran's blood pressure during the examination, it is inadequate for purposes of determining the appropriate rating for hypertension.  Remand is required so that a new VA hypertension examination may be scheduled.  

During a July 2009 VA examination, the Veteran indicated that he was being discharged from the Colorado National Guard because of unspecified disabilities. As his National Guard records are potentially relevant to the appeal, they must be obtained.  

Updated VA treatment records must also be obtained.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records since August 2014.

2.  Obtain the Veteran's service treatment and personnel records from the Colorado National Guard.  If any such records are unavailable, the claim file must be clearly documented to that effect.

3.  Thereafter, schedule the Veteran for a VA examination to ascertain the severity of his service-connected hypertension.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

The examiner must provide three diastolic and systolic blood pressure readings for the Veteran, taken during the course of the examination, and state whether the Veteran's diastolic pressure has been predominantly 110 or more, or his systolic pressure has been predominantly 200 or more at any time since August 2007. 

4.  Then, readjudicate the appeal.  If any of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




